Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
DETAILED OFFICE ACTION



Status of Claims

Claims 1-4, 8-15 are allowed.
Claims 5-7  have been cancelled.

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations underlined within the independent claims mentioned below.

Regarding Claim 1,
A system comprising: a light directing article comprising a plurality of polarization change features arranged in a predetermined spatial pattern on the light directing article and configured to change polarization of incident light into a plurality of predetermined different polarization states of reflected light, each polarization state of the predetermined different polarization states being associated with a relative location of a polarization change feature of the plurality of polarization change features along the light directing article; and a light receiving unit comprising a sensor and a receiving polarizer, wherein the sensor is configured to sense light from a polarized light source deflected through the receiving polarizer by the light 


Regarding Claim 9,
A method comprising: receiving, by a light receiving unit, light from a polarized light source deflected by a light directing article, the light receiving unit comprising a plurality of sensor elements and a plurality of receiving polarizers, each receiving polarizer configured to transmit a predetermined polarization state to a sensor element corresponding to the receiving polarizer, at least two different receiving polarizers transmitting at least two different predetermined polarization states to at least two different corresponding sensor elements; and generating, by the light receiving unit, a signal indicative of a received polarization state of the light deflected by the light directing article.

Regarding Claim 11,
An assembly comprising: a polarized light source; and a light receiving unit comprising a plurality of sensor elements and a plurality of receiving polarizers, each receiving polarizer configured to transmit a predetermined polarization state to a sensor element corresponding to the receiving polarizer, at least two different receiving polarizers transmitting at least two different predetermined polarization states to at least two different corresponding sensor elements, the light receiving unit configured to generate a signal indicative of a received polarization state of light received by the light receiving unit.  

Regarding Claim 9: Claim 9 is   rejected over ONO (USPUB 20130222676) in view of Shikii et al. (USPUB 20120287037) teaches A method comprising: receiving, by a light receiving unit, light from a polarized light source deflected by a light directing article,… and generating, by the light receiving unit, a signal indicative of a received polarization state of the light deflected by the light directing article. Respectively (detailed rejection of the claim mentioned within Office Action dated 11/02/2021) within claim 9,  but the prior art on record does not teach the  " the light receiving unit comprising a plurality of sensor elements and a plurality of receiving polarizers, each receiving polarizer configured to transmit a predetermined polarization state to a sensor element corresponding to the receiving polarizer, at least two different receiving polarizers transmitting at least two different predetermined polarization states to at least two different corresponding sensor elements;”
Regarding Claim 11: Claim 11 is   rejected over ONO (USPUB 20130222676) in view of Shikii et al. (USPUB 20120287037) teaches An assembly comprising: a polarized light source; … the light receiving unit configured to generate a signal indicative of a received polarization state of light received by the light receiving unit.   Respectively (detailed rejection of the claim mentioned within Office Action dated 11/02/2021) within claim 11,  but the prior art on record does not teach the amended limitations as mentioned within the claim  " a light receiving unit comprising a plurality of sensor elements and a plurality of receiving polarizers, each receiving polarizer configured to transmit a predetermined polarization state to a sensor element corresponding to the receiving polarizer, at least two different receiving polarizers transmitting at least two different predetermined polarization states to at least two different corresponding sensor elements, the light receiving unit”

Conclusion


2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax #  ( 571) 273- 9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637